Law Library within 11 days of the date of this order and provide proof of
                       such payment within 15 days.
                                   We have repeatedly stated that we expect all appeals to be
                       "pursued in a manner meeting high standards of diligence,
                       professionalism, and competence." Cuzdey v. State, 103 Nev. 575, 578, 747
                       P.2d 233, 235 (1987); accord Polk v. State, 126 Nev. 180, 184, 233 P.3d
                       357, 359 (2010); Barry v. Lindner, 119 Nev. 661, 671, 81 P.3d 537, 543
                       (2003); State, Nev. Emp't Sec. Dep't v. Weber,   100 Nev. 121, 123, 676 P.2d
                       1318, 1319 (1984). It is incumbent upon Mr Phillips, as part of his
                       professional obligations of competence and diligence to his clients, to know
                       and comply with all applicable court rules. See RPC 1.1; RPC 1.3. These
                       rules have been implemented to promote cost-effective, timely access to
                       the courts; it is "imperative" that he follow these rules and timely comply
                       with our directives.   Weddell v. Stewart, 127 Nev. Adv. Op. No. 58, 261
                       P.3d 1080, 1084 (2011). Mr. Phillips is "not at liberty to disobey notices,
                       orders, or any other directives issued by this court."   Id. at 261 P.3d at
                       1085.
                                   Mr. Phillips's failure to comply with our rules and orders has
                       forced this court to divert our limited resources to ensure his compliance
                       and needlessly delayed the processing of this appeal. Therefore, we
                       remove Mr. Phillips as counsel in this appeal. See NRAP 31(d). Because
                       it appears that Mr. Phillips's conduct in this appeal may constitute
                       violations of RPC 1.3 (diligence), 3.2(a) (expediting litigation), and 8.4
                       (misconduct), we refer Mr. Phillips to the State Bar of Nevada for
                       investigation pursuant to SCR 104-105. Bar counsel shall, within 90 days
                       of the date of this order, inform this court of the status or results of the
                       investigation and any disciplinary proceedings in this matter.

SUPREME COURT
        OF
     NEVADA
                                                             2
(C) 1947A    ,Egfar.
                           This appeal is dismissed.
                           It is so ORDERED.




                                                  Saitta


                                                                      ,   J.



                                                                          J.




                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. J. Charles Thompson, Senior Judge
                     Nathaniel J. Reed, Settlement Judge
                     David Lee Phillips & Associates
                     Law Office of Daniel Marks
                     Eighth District Court Clerk
                     David A. Clark, Bar Counsel
                     Supreme Court Law Librarian
                     Loyde Robinson
                     Alan Clark




SUPREME COURT
     OF
   NEVADA
                                                       3
(0) 947A co